UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-6478


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

DOMINIQUE ALEXANDER JONES, a/k/a Big Nique, a/k/a Nique,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.    James C. Fox, Senior
District Judge. (5:10-cr-00074-F-1; 5:15-cv-00072)


Submitted:   September 10, 2015          Decided:   September 23, 2015


Before NIEMEYER, KING, and GREGORY, Circuit Judges.


Dismissed in part; affirmed in part by unpublished per curiam
opinion.


Dominique Alexander Jones, Appellant Pro Se. Jennifer P.
May-Parker, Assistant United States Attorney, Raleigh, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Dominique         Jones     appeals        the        district       court’s      orders

dismissing his 28 U.S.C. § 2255 (2012) motion as successive but

unauthorized, and treating his Fed. R. Civ. P. 60(b) motion as a

successive § 2255 motion and dismissing it on the same basis.

On appeal, Jones re-asserts his challenges to his underlying

conviction, and argues that his postjudgment motion is not a

successive § 2255 motion, but is in fact a true Rule 60(b)

motion.

     To       the   extent     Jones   appeals        from     the    district       court’s

dismissal of his § 2255 motion, he needs a circuit justice or

judge    to    issue    a    certificate        of    appealability         in     order   to

proceed.       28 U.S.C. § 2253(c)(1)(B)                (2012).       A certificate of

appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                        28 U.S.C. § 2253(c)(2)

(2012).        When, as here, the district court denies relief on

procedural grounds, the prisoner must demonstrate both that the

dispositive procedural ruling is debatable, and that the motion

states    a    debatable      claim    of   the       denial    of    a    constitutional

right.    Slack v. McDaniel, 529 U.S. 473, 484-85 (2000).

     Federal        prisoners    are    prohibited          from     filing      “second   or

successive”         collateral    attacks       on     a    conviction        or    sentence

absent    preauthorization         from     a     federal      circuit        court.       28

U.S.C. § 2255(h).            Because Jones fails to demonstrate that the

                                            2
district court’s ruling that he lacked authorization to submit a

successive § 2255 motion was debatable, we deny a certificate of

appealability and dismiss this portion of the appeal.

     Jones     does        not,     however,           require         a    certificate            of

appealability       in      order       for    us       to   determine             whether        his

postjudgment     motion      was    a    §    2255      motion,        a    true    Rule     60(b)

motion, or a hybrid of both.                  United States v. McRae, 793 F.3d
392, 400 (4th Cir. 2015).                A district court must treat a Rule

60(b) motion as a successive collateral review application “when

failing to do so would allow the applicant ‘to evade the bar

against relitigation of claims presented in a prior application

or the bar against litigation of claims not presented in a prior

application.’”        United States v. Winestock, 340 F.3d 200, 206

(4th Cir. 2003) (quoting Calderon v. Thompson, 523 U.S. 538, 553

(1998)).       In     distinguishing           between        a    proper           motion        for

reconsideration       and    a    successive           application,          we    have    stated

that “a motion directly attacking the prisoner’s conviction or

sentence will usually amount to a successive application, while

a motion seeking a remedy for some defect in the collateral

review   process     will     generally           be    deemed     a       proper    motion        to

reconsider.”     Id. at 207.

     After reviewing the record, we conclude that the district

court    properly        construed       Jones’         postjudgment           motion        as     a

successive   §      2255    motion       because        in   it,       Jones       attacks        his

                                              3
conviction     without     attempting    to   remedy    some     defect    in    the

collateral review process.            Because Jones previously filed a

§ 2255 motion and has not received authorization to submit a

successive § 2255 motion, we affirm the district court’s order

dismissing     his     postjudgment   motion,      reconstrued    as   a   §     2255

motion, for want of jurisdiction.

        Under our holding in Winestock, we must construe Jones’

notice of appeal and informal brief as an application to file a

second or successive § 2255 motion.             Winestock, 340 F.3d at 208.

In order to obtain authorization to file a successive § 2255

motion, a prisoner must assert claims based on either:

        (1) newly discovered evidence that . . . would be
        sufficient to establish by clear and convincing
        evidence that no reasonable factfinder would have
        found the movant guilty of the offense; or

        (2) a new rule of constitutional law, made retroactive
        to cases on collateral review by the Supreme Court,
        that was previously unavailable.

28 U.S.C. § 2255(h).          Jones’ claims satisfy neither of these

criteria.      Therefore, we deny authorization to file a successive

§ 2255 motion.

     We    also   deny    Jones’   motions    to   appoint     counsel     and   for

default judgment.         We dispense with oral argument because the

facts    and   legal    contentions     are   adequately     presented     in    the




                                         4
materials   before   this   court   and   argument   would   not   aid   the

decisional process.

                                                      DISMISSED IN PART;
                                                        AFFIRMED IN PART




                                    5